            Case 2:20-cv-00200-RMP                   ECF No. 21          filed 09/13/21     PageID.115 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                  for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                        Sep 13, 2021
        PIERRE BUSTANOBY, an individual; and                                                                  SEAN F. MCAVOY, CLERK

          JENNIFER HOPKINS, an individual,                           )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-200-RMP
    PRESERVER TRANS, LLC, a foreign corporation;                     )
       REHMAN HAYAT and JANE DOE HAYAT,                              )
    individually and on behalf of the marital community
   comprised thereof; and JOHN and JANE DOES 1-25,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion to Dismiss with Prejudice, ECF No. 19, is GRANTED.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                   on Stipulated Motion to Dismiss with Prejudice.




Date: September 13, 2021                                                    CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
